Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments dated 07-29-2021 regarding the combination of Plumat ‘840 and Wang ‘994 are persuasive.  The prior art does not fairly teach or suggest texturing a first surface of a glass-based substrate, to the roughness recited in claim 1 or by increasing roughness as in claim 31, followed by shaping the glass-based substrate into a non-planar shape wherein the textured first surface faces a mold surface during shaping.  Both texturing and molding are known in the prior art, along the claimed roughness Ra of claim 1, as shown in Plumat ‘840 and Wang ‘994.  However the prior art does not suggest the order of steps as claimed.  Generally the prior art teaches molding followed by texturing (e.g., US 5,099,171) or texturing during molding (e.g., US 2009/0127727 A1, US 2019/0022979 A1).  It would not have been obvious to reverse the order of molding and texturing from the prior art because of the potential influence of the molding step on the desired surface finish and roughness of the glass-based substrate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin Snelting whose telephone number is (571)272-7169.  The examiner can normally be reached on Monday to Thursday, 8:00 to 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIN SNELTING/Primary Examiner, Art Unit 1741